DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 08/09/2021 and the preliminary amendment of 08/12/2021.

By the amendment of 08/12/2021, claim 1 is canceled. Claims 2-21 are newly added. Claims 2-21 are pending and have been considered below.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  “as the give user interface” in respective line 8.  Appropriate correction is required: as the given user interface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6-8, 12, 16-17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,093,119. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:


Regarding instant claim 2,
Instant Claim 2
Claim 1 of ‘119
A method, comprising
A method, comprising
generating and providing, to a client device, an interactive interface that includes a session replay area that presents playback of user interfaces presented during a user session
generating and providing, to a client device, an interactive interface that includes a session replay area that presents playback of user interfaces presented during a user session;
detecting, based on interaction data received from the client device, user interaction with an interface control for viewing engagement heatmaps
detecting, based on interaction data received from the client device, user interaction with an interface control for viewing engagement heatmaps;
in response to detecting the user interaction with the interface control, 
in response to detecting the user interaction with the interface control:
determining a structural state of a given user interface presented in the session replay area when the user interaction with the interface control is detected; 
pausing the playback such that a given user interface that is being presented in the session replay area when the user interaction with the interface control is detected remains visible in the interactive interface while the playback is paused;
determining, for each user interface element of a plurality of user interface elements presented by the given user interface, a quantity of user interactions with the user interface element when the user interface element was presented in user interfaces having the same structural state as the given user interface; and 
an engagement heatmap visualization that visually represents a quantity of user interactions with the user interface element when the user interface element was presented by the given interface, [..] and wherein the user interface elements are ranked based on the quantity of user interactions for each user interface element during a set of sessions under consideration.
updating the interactive interface to present, for each of the plurality of user interface elements presented by the given user interface, an engagement heatmap visualization that visually represents a relationship between the quantities of user interactions with the user interface elements when the user interface elements were presented in user interfaces having the same structural state as the given user interface.
and updating the interactive interface to present, for each of two or more user interface elements presented by the given user interface, an engagement heatmap visualization that visually represents a quantity of user interactions with the user interface element when the user interface element was presented by the given interface,


Regarding instant claim 6,
Instant Claim 6
Claim 1 of ‘119
wherein the engagement heatmap visualization for each user interface element is presented in a different color than the engagement heatmap visualization for each other user interface element
 wherein the engagement heatmap visualization for each user interface element is presented in a different color than the engagement heatmap visualization for each other user interface element



Regarding instant claim 7,
Instant Claim 7
Claim 1 of ‘119
in response to detecting the user interaction with the interface control, pausing the playback such that the given user interface that is being presented in the session replay area when the user interaction with the interface control is detected remains visible in the interactive interface while the playback is paused
pausing the playback such that a given user interface that is being presented in the session replay area when the user interaction with the interface control is detected remains visible in the interactive interface while the playback is paused


Regarding claim 8,
Instant Claim 8
Claim 1 of ‘119
presenting a color scale comprising, for at least a portion of the plurality of user interface elements, a geometric shape that has a same color as the engagement heatmap visualization for the user interface element, wherein the geometric shapes in the color scale are ordered based on a ranking of the two or more user interface elements, and wherein the user interface elements are ranked based on the quantity of user interactions for each user interface element during a set of sessions under consideration
and presenting a color scale comprising, for at least a portion of the two or more user interface elements, a geometric shape that has a same color as the engagement heatmap visualization for the user interface element, wherein the geometric shapes in the color scale are ordered based on a ranking of the two or more user interface elements, and wherein the user interface elements are ranked based on the quantity of user interactions for each user interface element during a set of sessions under consideration


Regarding instant claims 12 and 16-17, instant claims 12 and 16-17 recite limitations similar to instant claims 2 and 6-7, respectively, and are similarly rejected by claim 1 of ‘119.

Regarding instant claim 21, instant claim 21 recites limitations similar to instant claim 2 and is similarly rejected by claim 1 of ‘119.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5-7, 9-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOLOMPOIKO (US 2012/0022951).

Regarding claim 1, TOLOMPOIKO discloses a method, comprising: 
generating and providing, to a client device, an interactive interface that includes a session replay area that presents playback of user interfaces presented during a user session (¶24: visibility tracking interface, Fig. 2A: session replay area, ¶30: playback of user interfaces over a user session); 
detecting, based on interaction data received from the client device, user interaction with an interface control for viewing engagement heatmaps (¶30, Fig. 2); 
in response to detecting the user interaction with the interface control, 
determining a structural state of a given user interface presented in the session replay area when the user interaction with the interface control is detected (¶30: user puts session into structural pause state at 8:35, Fig. 2A); 
determining, for each user interface element of a plurality of user interface elements presented by the given user interface (¶19-23: dynamic creatives, ¶26: user interface elements presented by the user interface), a quantity of user interactions with the user interface element when the user interface element was presented in user interfaces having the same structural state as the given user interface (¶21-23: quantity of user interactions as metric information with each dynamic creative/UI element); and 
updating the interactive interface to present, for each of the plurality of user interface elements presented by the given user interface, an engagement heatmap visualization that visually represents a relationship between the quantities of user interactions with the user interface elements when the user interface elements were presented in user interfaces having the same structural state as the given user interface (Fig. 2A, ¶27: “buy now” and “close” elements all have displayed heatmaps, ¶21-23: quantity of user interactions).

Regarding claim 5, TOLOMPOIKO discloses the method of claim 2, wherein: 
the given user interface element is presented in different locations within the given user interface when presented using different structure states (¶30: user interface element is dynamic and changes/moves over time); and 
the quantity of user interactions with each user interface element when the user interface element was presented in user interfaces having the same structural state comprises an aggregation of the user interactions with the user interface element when the user interface element was presented in the user interfaces having the same structure state independent of a presentation location of the user interface element (¶30-33).  

Regarding claim 6, TOLOMPOIKO discloses the method of claim 2, wherein the engagement heatmap visualization for each user interface element is presented in a different color than the engagement heatmap visualization for each other user interface element (¶27: different colors for each element).

Regarding claim 7, TOLOMPOIKO discloses the method of claim 2, further comprising, in response to detecting the user interaction with the interface control, pausing the playback such that the given user interface that is being presented in the session replay area when the user interaction with the interface control is detected remains visible in the interactive interface while the playback is paused (¶30: user pauses playback at 8:35, Fig. 2A is the view at 8:35).  

Regarding claim 9, TOLOMPOIKO discloses the method of claim 2, further comprising: 
receiving data identifying a type of user interaction for which to display the relationship between the quantities of user interactions using the user engagement heatmap visualization for each user interface element (¶34-35, Fig. 2B 250); and 
updating the heatmap visualization for each user interface element based on a quantity of the type of user interaction with the user interface element when the user interface element was presented in user interfaces having the same structural state as the given user interface (¶34-35, Fig. 2B 250).  

Regarding claim 10, TOLOMPOIKO discloses the method of claim 9, wherein the type user interaction comprises one or more rage click user interactions (¶18-19).  

Regarding claim 11, TOLOMPOIKO discloses the method of claim 9, wherein the type of user interaction comprises one of an error click that resulted in a user interface error occurring after the user interaction.

Regarding claims 12, 15-17 and 18-20, claims 12, 15-17 and 18-20 recite limitations similar to claims 2, 5-7 and 9-11, respectively, and are similarly rejected.

Regarding claim 21, claim 21 recites limitations similar to claim 2 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over TOLOMPOIKO in view of GUTTMAN (US 2011/0191676).

Regarding claim 3, TOLOMPOIKO discloses the method of claim 2, wherein: 
determining the structural state of the given user interface presented in the session replay area when the user interaction with the interface control is detected comprises identifying a state of the given user interface (¶4: interactive ads on web, ¶19: in browser, ¶27: web page display); and 
determining, for each user interface element of the plurality of user interface elements presented by the given user interface, the quantity of user interactions with the user interface element when the user interface element was presented in user interfaces having the same structural state as the give user interface comprises determining the quantity of user interactions with the user interface element when the user interface element is presented in user interfaces having the state of the given user interface element (¶25, ¶27, ¶32-33).  
TOLOMPOIKO fails to explicitly disclose wherein the state of the given user interface is a document object model (DOM) state.
GUTTMAN discloses methods for playback of user interaction with a browser (Abstract). In particular, GUTTMAN discloses interactivity of playback at a DOM tree element level of the browser (¶3-5). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of TOLOMPOIKO and GUTTMAN before them before the effective filing of the instant invention to combine the known teachings of web page interactivity playback at a DOM tree element level, as taught by GUTTMAN, with the web page interactivity playback of TOLOMPOIKO. One would have been motivated to make this combination for testing and exploring different layouts in different browsers, as suggested by GUTTMAN (¶2-3).

Regarding claim 4, TOLOMPOIKO and GUTTMAN disclose method of claim 3, and GUTTMAN further discloses wherein the given user interface of TOLOMPOIKO and GUTTMAN is presented using different DOM states when presented on different types of devices (¶2, ¶68).  

Regarding claims 13 and 14, claims 13 and 14 recite limitations similar to claims 3 and 4 respectively, and are similarly rejected.



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CORDASCO
US 9934320 B2
METHOD AND APPARATUS FOR USING PROXY OBJECTS ON WEBPAGE OVERLAYS TO PROVIDE ALTERNATIVE WEBPAGE ACTIONS
VENURAJU
US 10135936 B1
SYSTEMS AND METHODS FOR WEB ANALYTICS TESTING AND WEB DEVELOPMENT
LACKNER
US 20190171542 A1
METHOD AND SYSTEM FOR REAL-USER CAPABLE DETECTING OF THE VISUAL COMPLETENESS OF BROWSER RENDERING PROCESS
DELOACH
US 20140143652 A1
DYNAMIC ZOOMING OF CONTENT WITH OVERLAYS
SAYED
US 20110173239 A1
WEB APPLICATION RECORD-REPLAY SYSTEM AND METHOD
CORDASCO
US 20100251128 A1
VISUALIZATION OF WEBSITE ANALYTICS
AHLBERG
US 20060031209 A1
AUTOMATIC GUIDE FOR DATA ANALYSIS
SINGH
US 20040172253 A1
CAPTURE AND PLAYBACK WEB AUTOMATION TOOL
ALVARES
EP 3096277 A1
ENHANCED ONLINE USER-INTERACTION TRACKING
H. Goodell, Chih-Hung Chiang, C. Kelleher, A. Baumann and G. Grinstein, "Collecting and Harnessing Rich Session Histories," Tenth International Conference on Information Visualisation (IV'06), 2006, pp. 117-123, doi: 10.1109/IV.2006.33.
Luis A. Leiva and Roberto Vivó. 2013. Web browsing behavior analysis and interactive hypervideo. ACM Trans. Web 7, 4, Article 20 (October 2013), 28 pages. https://doi.org/10.1145/2529995.2529996
Brian Burg, Richard Bailey, Amy J. Ko, and Michael D. Ernst. 2013. Interactive record/replay for web application debugging. In Proceedings of the 26th annual ACM symposium on User interface software and technology (UIST '13). Association for Computing Machinery, New York, NY, USA, 473–484. https://doi.org/10.1145/2501988.2502050


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179